                        1

                        2

                        3

                        4

                        5                                UNITED STATES DISTRICT COURT
                        6                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                        7

                        8
                          ADVANCED BIOTECH LLC., a California                Case No. 1:19-cv-01215-LJO-SKO
                        9 limited liability company, and DALE
                          BARNES, a California individual,                   ORDER re JOINT STIPULATION TO
                       10                                                    EXTEND DEFENDANTS’ TIME TO
                                           Plaintiffs,                       ANSWER COMPLAINT
                       11

                       12          v.                                        (Doc. 5)

                       13 BIOWORLD USA, INC., a California
                                                                             Action Filed:      August 30, 2019
                          corporation; DONALD DAMSCHEN, a
                       14 California individual, and DIANE BARNES, a

                       15 California individual,

                       16                  Defendants.

                       17
                                   The Court, having duly considered the parties’ joint stipulation (Doc. 5), and good cause
                       18
                            appearing, hereby ORDERS:
                       19
                                   The deadline for Defendants BIOWORLD USA, INC., DONALD DAMSCHEN, and
                       20
                            DIANE BARNES to respond to the Complaint is hereby extended to January 3, 2020.
                       21

                       22
                            IT IS SO ORDERED.
                       23

                       24 Dated:        November 20, 2019                               /s/   Sheila K. Oberto         .
                                                                            UNITED STATES MAGISTRATE JUDGE
                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720             ORDER re JOINT STIPULATION TO EXTEND DEFENDANTS’ TIME TO ANSWER COMPLAINT
